DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Comment
Claims 1-3, 5, and 10-14 stand rejected under Section 102.  Claims 4 and 5 stand rejected under Section 103.  Claims 1-15 stand rejected under Section 112(a) (enablement).  Claims 1-15 stand rejected under Section 112(b).  Claims 16-20 stand withdrawn as directed to an unelected method.  Claims 6-9 and 15 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  
Applicants amended claims 1, 3, 5-10, and 13-15, canceled claims 16-20, and added new claims 21-25.  Applicants argue that the application is in condition for allowance.
Turning first to the Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 112(a) rejections: Applicants’ amendments address the previously noted Section 112(a) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) rejections are withdrawn.
Section 102 and Section 103 rejections: Applicants have placed allowable subject matter in independent claim 1, and have placed claim 13 in independent form, 
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-15 and 21-25 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Brian Seidleck, on Wednesday, July 21, 2021.
The application has been amended as follows: 
Claim 23, line 3: Change this line to “is capable of emitting a light.”.


Reasons for Allowance
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a growth substrate directly contacting the first semiconductor layer and having a third crystal structure; wherein […] the third crystal 
With regard to claims 2-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “the first III-V semiconductor material comprises Ga and the second III-V semiconductor material comprises In”, in combination with the remaining limitations of the claim.
With regard to claims 14, 15, and 21-25: The claims have been found allowable due to their dependency from claim 13 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Victoria K. Hall/           Primary Examiner, Art Unit 2897